Dennis v #1 Brooklyn Furniture Store (2015 NY Slip Op 06880)





Dennis v #1 Brooklyn Furniture Store


2015 NY Slip Op 06880


Decided on September 23, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 23, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
THOMAS A. DICKERSON
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX, JJ.


2014-08287
 (Index No. 12388/08)

[*1]Leon Dennis, appellant, 
v#1 Brooklyn Furniture Store, et al., respondents, et al., defendants.


G. Wesley Simpson, P.C., Brooklyn, N.Y., for appellant.
Steven G. Fauth, LLC, New York, N.Y. (Lori Graybow of counsel), for respondent #1 Brooklyn Furniture Store.

DECISION & ORDER
In an action, inter alia, to recover damages for injury to property, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Saitta, J.), dated June 2, 2014, as denied that branch of his motion which was pursuant to CPLR 3126 to strike the defendants' answers.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in denying that branch of the plaintiff's motion which was pursuant to CPLR 3126 to strike the defendants' answers.
LEVENTHAL, J.P., DICKERSON, ROMAN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court